471 F.2d 299
82 L.R.R.M. (BNA) 2383, 70 Lab.Cas.  P 13,310
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SPARTUS CORPORATION, Respondent.
No. 72-1768.
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., John J. A. Reynolds, Jr., Region 26, N.L. R.B., Memphis, Tenn., Judith Wilkenfeld, Washington, D. C., N.L.R.B., for petitioner.
William F. Banta, New Orleans, La., for respondent.
Before WISDOM, BELL and COLEMAN, Circuit Judges.
PER CURIAM:


1
The sole issue before us is whether substantial evidence supports the findings of the National Labor Relations Board that Spartus Corporation, at its Louisville, Mississippi plant, violated Sec. 8(a)(1) of the National Labor Relations Act by coercively interrogating and polling employees, by threatening them with reprisals, and by discriminating among them based upon their union sympathies.  The Board decision and order are reported at 195 NLRB No. 17.


2
We have the case on the Board's petition to enforce and on the briefs of the parties, followed by oral argument.


3
We are of the opinion that substantial evidence supports the Board findings of Sec. 8(a)(1) violations in the following respects, and no others:


4
1. A supervisor interrogated an employee about the identity of a union organizer and about the employee's desires with reference to the union coming into the plant.  Further, this supervisor told the employee that he knew she would vote right and if she did not there would be no bread on the table;


5
2. A supervisor interrogated an employee as to why she did not wear a "Vote No" button;


6
3. A supervisor coerced and intimidated employees by obviously avoiding inclusion of employees for holiday work if they wore union buttons, even though this tactic was soon abandoned;


7
4. A supervisor told an employee to go around and ask employees how they were going to vote in the NLRB election and to report back after recording his findings on a paper pad.


8
To the extent stated, the Board order will be


9
Enforced.